Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/22/2021 has been entered.
Priority
This application is a CON of PCT/JP2016/004419 (filed 9/30/2016) claims foreign application JAPAN 2016-156199 (filed 8/9/2016).

Election/Restrictions
Applicant’s election without traverse of species of liquid culture medium and liquid sample in the reply filed on 5/1/2020 is acknowledged. Claims 8 and 11-12 (previously withdrawn) hereby rejoined for examination because the elected species is found allowable and any claims that requiring all the limitations of the allowable claim is rejoined and subsequently found allowable.
Claims 1-19 are under examination. 

The following is an examiner’s statement of reasons for allowance: The closest prior art, Sen Toshit (2011) teaches a method of filtering sample through film without teaching/suggesting detecting the presence of pseudohyphae on a back surface of the film opposite to the front surface, and it is not obvious to detect the presence of pseudohyphae on a back surface of the film because none of the references (including Diez-Navajas and Shao) provides motivation to detect the presence of pseudohyphae on a back surface of the film for anticipated success of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-19 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653